Citation Nr: 1717630	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO. 16-24 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to April 1953 and from May 1953 to January 1982. 
This appeal comes before the Board of Veterans' Appeals (Board) from an March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that, in pertinent part, denied a compensable rating for bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.

The Board finds that a remand is warranted in order to afford the Veteran a new VA examination. 

The Veteran's most recent VA examination for his bilateral hearing loss was in January 2015. In a Notice of Disagreement filed in June 2015, the Veteran contended that the January 2015 examination "was not complete and done in the wrong atmosphere." Additionally of record is correspondence dated June 2016 and an April 2017 appellate brief, in which the Veteran indicates that the severity of his hearing loss may have worsened during the 18 months since the January 2015 hearing examination.

As the evidence suggests the possibility of worsening of the Veteran's bilateral hearing loss, the Board finds that further examination would be necessary in deciding the hearing loss rating issue. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

On remand, any ongoing private and VA treatment records should also be obtained. 38 U.S.C.A. § 5103A(b),(c) (West 2014); 38 C.F.R. § 3.159(b) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Ensure that all available VA and non-VA treatment records that are not already of record are obtained.

2. Schedule the Veteran for a VA audiological evaluation to determine the current nature and severity of his service-connected bilateral hearing loss. The contents of the electronic claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's medical history and assertions. All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

After a careful review of the Veteran's claims file the VA audiologist must discuss the current nature and severity of the Veteran's bilateral hearing loss. The examiner is specifically requested to fully describe the functional effects of this disability. 
3. Thereafter, the AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, arrange for any additional development indicated. The AOJ should then readjudicate the claim on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




